


Exhibit 10.24

 

NovaMed, Inc. Amended and Restated Executive Incentive Compensation Plan

 

ARTICLE 1

 

Statement of Purpose

 

The Plan is intended to increase shareholder value and the success of the
Company by motivating key executives to perform to the best of their abilities
and to achieve the Company’s objectives.  The Plan’s goals are to be achieved by
providing key executives with incentive awards based on the achievement of goals
relating to the performance of the Company or upon the achievement of
objectively determinable individual performance goals. The Plan is intended to
permit the payment of Awards that may qualify as performance-based compensation
under Code Section 162(m).

 

ARTICLE 2

 

Definitions

 

The terms used in this Plan include the feminine as well as the masculine gender
and the plural as well as the singular, as the context in which they are used
requires. The following terms, unless the context requires otherwise, are
defined as follows:

 

2.1           “Affiliate” means any parent, subsidiary or other entity that is
directly or indirectly controlled by, or controls, the Company.

 

2.2           “Award” means, with respect to each Participant, the award
determined by the Committee under Section 4.3 for the Performance Period,
subject to the Committee’s authority to eliminate or reduce the Award otherwise
payable.

 

2.3           “Base Salary” means, as to any Performance Period, the
Participant’s gross salary paid during the Performance Period.  Such Base Salary
shall be determined before both (a) deductions for taxes or benefits, and
(b) deferrals of compensation pursuant to Company-sponsored benefit plans or
deferral arrangements.

 

2.4           “Board” means the NovaMed, Inc. Board of Directors.

 

2.5           “Code” means the Internal Revenue Code of 1986, as amended.

 

2.6           “Committee” means the Compensation Committee of the Board or any
successor committee with responsibility for compensation, or any subcommittee,
as long as the number of Committee members and their qualifications shall at all
times be sufficient to meet the applicable requirements for “outside directors”
under Section 162(m) and the regulations thereunder, as in effect from time to

 

--------------------------------------------------------------------------------


 

time, and the independence requirements of NASDAQ  or any other applicable
exchange on which the Company’s common equity is at the time listed.

 

2.7           “Company” means NovaMed, Inc. and any of its Affiliates that adopt
this Plan or that have employees who are Participants under this Plan.

 

2.8           “Determination Date” means the date that is 90 days after the
beginning of the Performance Period or, if earlier, the date on which no more
than 25% of the Performance Period has elapsed.

 

2.9           “Disability” means permanent and total disability as defined in
the Company’s long term disability plan or, if no such plan is then in effect,
as defined in Code Section 22(e)(3).

 

2.10         “Executive Officer” means any Company employee who is an “executive
officer” as defined in Rule 3b-7 promulgated under the Exchange Act.

 

2.11         “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

2.12         “Maximum Award” means as to any Participant for any Performance
Period,  $1,500,000.

 

2.13         “NASDAQ” means the Nasdaq Stock Market, including the Nasdaq
National Market.

 

2.14         “Participant” means an Executive Officer or key management employee
as described in Article 3 of this Plan.

 

2.15         “Performance Period” means the period for which an Award may be
made. Unless otherwise specified by the Committee, the Performance Period shall
be a calendar year, beginning on January 1 of any year.

 

2.16         “Plan” means this NovaMed, Inc. Amended and Restated Executive
Incentive Compensation Plan, as it may be amended from time to time.

 

2.17         “Retirement” means a Termination of Employment, after appropriate
notice to the Company, (a) on or after the earliest permissible retirement date
under a qualified pension or retirement plan of the Company or (b) upon such
terms and conditions approved by the Committee, or officers of the Company
designated

 

2

--------------------------------------------------------------------------------


 

by the Board or the Committee.

 

2.18         “SEC” means the Securities and Exchange Commission.

 

2.19         “Section 162(m)” means Code Section 162(m) and regulations
promulgated thereunder by the Secretary of the Treasury.

 

2.20         “Termination of Employment” means (a) the termination of the
Participant’s active employment relationship with the Company, unless otherwise
expressly provided by the Committee, or (b) the occurrence of a transaction by
which the Participant’s employer ceases to be the Company or an Affiliate.

 

ARTICLE 3

 

Participation

 

An Executive Officer or other key management employee of the Company designated
by the Committee with respect to a Performance Period shall be a Participant in
this Plan and shall continue to be a Participant until any Award he may receive
has been paid or forfeited under the terms of this Plan.  No person shall be
automatically entitled to participate in the Plan.

 

ARTICLE 4

 

Incentive Awards

 

4.1           Objective Performance Goals.  The Committee shall establish
written, objective performance goals for a Performance Period no later than the
Determination Date.  The objective performance goals shall be stated as specific
amounts of, or specific changes in, one or more of the financial measures
described in Section 4.2.  Objective performance goals may also include
operational goals such as: productivity, efficiency, safety, acquisitions and
development, physician recruitment and/or syndication and other strategic
objectives and individual performance goals.  The objective performance goals
need not be the same for different Performance Periods and for any Performance
Period may be stated: (a) as goals for NovaMed, Inc., for one or more of its
Affiliates, divisions, business or organizational units, facilities, or for any
combination of the foregoing; (b) on an absolute basis or relative to the
performance of other companies or of a specified index or indices, or be based
on any combination of the foregoing; and (c) separately for one or more of the
Participants, collectively for the entire group of Participants, or in any
combination of the two.

 

4.2           Financial Measures.  The Committee shall use any one or more of
the following financial measures to establish objective performance goals under
Section 4.1: 

 

3

--------------------------------------------------------------------------------


 

net income, operating earnings, earnings per share, operating earnings per
share, earnings before interest taxes depreciation and amortization (EBITDA),
operating income, revenues, shareholders’ equity, return on equity, return on
assets, return on invested capital, economic value added, operating margins,
cash flow, total shareholder return, expenses, debt-to-capital ratio or market
share.  The Committee may specify any reasonable definition of the financial
measures it uses.  Such definitions may provide for reasonable adjustments and
may include or exclude items, including but not limited to: realized investment
gains and losses; gains and/or losses on the sale of minority interests;
extraordinary, unusual or non-recurring items; effects of accounting changes,
currency fluctuations, acquisitions, divestitures, or necessary financing
activities; recapitalizations, including stock splits and dividends; expenses
for restructuring or productivity initiatives; stock compensation expense; gains
and/or losses from mark-to-market adjustments for derivative instruments; and
other non-operating items.

 

4.3           Award.  On or prior to the Determination Date, the Committee, in
its sole discretion, shall establish a formula, matrix or other objective
mechanism for determining the Award (if any) that may be payable to each
Participant upon achievement of the applicable objective performance goals. 
Each formula shall be set forth in writing and may provide one or more levels of
Award (e.g., “Target”, “Threshold”, “Maximum”, etc.), as determined by the
Committee; provided, however, that in no event shall a Participant’s Award for
any Performance Period exceed the Maximum Award.  For any Performance Period,
the Committee shall have sole and absolute discretion to (i) reduce the amount
of, or eliminate entirely, the Award that would otherwise be payable to a
Participant under the Award formula, or (ii) increase the amount of any Award
payable to a Participant (but not to exceed the Maximum Award for any
Performance Period) whose compensation, at no time during the Performance
Period, is subject to Code Section 162(m) based upon the Committee’s review of
the objective performance goals for each Participant pursuant to Section 4.4 and
the individual performance of such Participant.

 

4.4           Performance Evaluation.  Within a reasonable time after the close
of a Performance Period, the Committee shall determine whether and to what
extent the objective performance goals established for that Performance Period
have been met by the respective Participants. If the objective performance goals
and any other material terms established by the Committee have been met by a
Participant, the Committee shall so certify in writing with respect to such
Participant.

 

4.5           Payment or Deferral of the Award.

 

(a)           As soon as practicable after the Committee’s determination under
Section 4.4, but subject to Sections 4.5(b) and (c), the Company shall pay the

 

4

--------------------------------------------------------------------------------


 

Award to the Participant. The target timing for the payments under the Plan
shall be on or before the date that is 2 ½ months after the end of the
Performance Period; provided, however, that payments shall be made no later than
the December 31 following the end of the Performance Period unless such Award
has otherwise been deferred pursuant to Section 4.5(b) or delayed pursuant to
Section 4.5(c).  The Company shall have the right to deduct from any Award, any
applicable Federal, state and local income and employment taxes, and any other
amounts that the Company is otherwise required to deduct.

 

(b)           Subject to the Committee’s approval and applicable law,
Participants may request that payments of an Award be deferred under a deferred
compensation arrangement maintained by the Company by making a deferral election
pursuant to such rules and procedures as the Committee may establish from time
to time.

 

(c)           If a payment obligation under this Plan arises on account of a
Participant’s separation from service while that Participant is a “specified
employee” (as defined under Code Section 409A and determined in good faith by
the Committee), any payment of “deferred compensation” (as defined under
Treasury Regulation Section 1.409A-1(b)(1), after giving effect to the
exemptions in Treasury Regulation Sections 1.409A-1(b)(3) through (b)(12)) that
is scheduled to be paid within six months after such separation from service
shall, in lieu thereof, be paid within 15 days after the end of the six-month
period beginning on the date of such separation from service or, if earlier,
within 15 days after the appointment of the personal representative or executor
of that Participant’s estate following his death.

 

4.6           Eligibility for Payments.

 

(a) Except as otherwise provided in this Section 4.6, a Participant shall be
eligible to receive an Award for a Performance Period only if such Participant
is employed by the Company continuously from the beginning of the Performance
Period to the end of the Performance Period; provided, however, that if a
Participant is not employed by the Company continuously from the beginning of
the Performance Period to the end of the Performance Period, a Participant may
be eligible for a pro-rata Award if (i) the objective performance goals
established hereunder are met and (ii) if the Participant’s employment agreement
with the Company provides for the payment of a pro-rata amount under the
applicable circumstances.

 

(b) Under Section 4.6(a), a leave of absence that lasts less than three months
and that is approved in accordance with applicable Company policies is not a
break in continuous employment. In the case of a leave of absence of three
months or longer: (1) the Committee shall determine whether the leave of absence
constitutes a break in continuous employment, and (2) if a Participant is on a
leave of absence on the date that an Award or payment of the Award is to be
made, the Committee may require that the Participant return to active

 

5

--------------------------------------------------------------------------------


 

employment with the Company at the end of the leave of absence as a condition of
receiving the Award or payment.

 

(c) The Committee may determine, in its sole discretion and consistent with the
terms of a Participant’s employment agreement, as applicable, that an Award will
be payable pro-rata for a Participant who either becomes eligible to participate
during the Performance Period or has a Termination of Employment during the
Performance Period due to his death, Retirement or Disability.

 

ARTICLE 5

 

Administration

 

5.1           General Administration.  This Plan shall be administered by the
Committee, subject to such requirements for review and approval by the Board as
the Board may establish.  Subject to the terms and conditions of this Plan and
Section 162(m), the Committee is authorized and empowered in its sole discretion
to select or approve Participants and to make Awards in such amounts and upon
such terms and conditions as it shall determine.   The Committee may delegate
any of the Committee’s duties and authority to the extent the Committee
determines that such delegation would not cause an Award intended to be
performance-based compensation under Section 162(m) to fail to qualify as such.

 

5.2           Administrative Rules.  The Committee shall have full power and
authority to adopt, amend and rescind administrative guidelines, rules and
regulations pertaining to this Plan and to interpret this Plan and rule on any
questions respecting any of its provisions, terms and conditions.  Subject to
the requirements of Section 162(m), the Committee may delegate specific
administrative tasks to Company employees or others as appropriate for proper
administration of the Plan.

 

5.3           Committee Members Not Eligible.  No member of the Committee shall
be eligible to participate in this Plan.

 

5.4           Committee Members Not Liable.  The Committee and each of its
members shall be entitled to rely upon certificates of appropriate officers of
the Company with respect to financial and statistical data in order to determine
if the objective performance goals for a Performance Period have been met.
Neither the Committee nor any member shall be liable for any action or
determination made in good faith with respect to this Plan or any Award made
hereunder.

 

5.5           Decisions Binding.  All decisions, actions and interpretations of
the Committee concerning this Plan shall be final and binding on NovaMed, Inc.
and its Affiliates

 

6

--------------------------------------------------------------------------------


 

and their respective boards of directors, and on all Participants and other
persons claiming rights under this Plan.

 

5.6           Application of Section 162(m); Shareholder Approval.

 

(a)           This Plan is intended to be administered, interpreted and
construed so that Award payments remain tax deductible to the Company and
unlimited by Section 162(m), which restricts under certain circumstances the
Federal income tax deduction for compensation paid by a public company to named
executives in excess of $1 million per year.  The Committee, or the Board, may,
without shareholder approval, amend this Plan retroactively or prospectively to
the extent it determines necessary to comply with any subsequent amendment or
clarification of Section 162(m) required to preserve the Company’s Federal
income tax deduction for compensation paid pursuant to this Plan.

 

(b)           All Awards under the Plan shall be contingent upon shareholder
approval of this Plan in accordance with Section 162(m), the regulations
thereunder and other applicable U.S. Treasury regulations. Unless and until such
shareholder approval is obtained, no Award shall be made pursuant to this Plan.

 

ARTICLE 6

 

Amendments; Termination

 

This Plan may be amended or terminated by the Board or the Committee. All
amendments to this Plan, including an amendment to terminate this Plan, shall be
in writing. An amendment to this Plan shall not be effective without the prior
approval of the shareholders of NovaMed, Inc. if such approval is necessary to
continue to qualify Awards as performance-based compensation under
Section 162(m), or otherwise under Treasury or SEC regulations, the rules of
NASDAQ or any other applicable exchange or any other applicable law or
regulations. Unless otherwise expressly provided by the Board or the Committee,
no amendment to this Plan shall apply to Awards made before the effective date
of such amendment. A Participant’s rights with respect to any Awards made to him
may not be abridged by any amendment, modification or termination of this Plan
without his individual consent.

 

ARTICLE 7

 

Other Provisions

 

7.1           Duration of the Plan.  This Plan is effective as of January 1,
2006 (the “Effective Date”), subject to the approval of the shareholders of the
Company. This Plan shall remain in effect until all Awards made under this Plan
have been paid or forfeited under the terms of this Plan, and all Performance
Periods related to Awards made under this Plan have expired.  No Awards may be
made under this Plan for any Performance Period that would end after
December 31, 2010 unless

 

7

--------------------------------------------------------------------------------


 

the Board, subject to any shareholder approval that may then be required to
continue to qualify this Plan as a performance-based plan under Section 162(m),
extends this Plan.

 

7.2           Awards Not Assignable.  No Award or any right thereto shall be
assignable or transferable by a Participant except by will or by the laws of
descent and distribution. Any other attempted assignment or alienation shall be
void and of no force or effect.

 

7.3           Participant’s Rights.  The right of any Participant to receive any
payments under an Award granted to such Participant pursuant to the provisions
of this Plan shall be an unsecured claim against the general assets of the
Company. This Plan shall not create, nor be construed in any manner as having
created, any right by a Participant to any Award for a Performance Period
because of a Participant’s participation in this Plan for any prior Performance
Period, or because the Committee has made a written certification under
Section 4.4 for the Performance Period.  Moreover, there is not obligation for
uniform treatment for Participants under this Plan.

 

7.4           Termination of Employment.  The Company retains the right to
terminate the employment of any Participant or other employee at any time for
any reason or no reason, and an Award is not, and shall not be construed in any
manner to be, a waiver of such right.

 

7.5           Exclusion from Benefits.  Awards under this Plan shall not
constitute compensation for the purpose of determining participation or benefits
under any other plan of the Company unless specifically included as compensation
in such plan.

 

7.6           Successors.  Any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
Company’s business or assets, shall assume the Company’s liabilities under this
Plan and perform any duties and responsibilities in the same manner and to the
same extent that the Company would be required to perform if no such succession
had taken place.

 

7.7           Law Governing Construction.  The construction and administration
of this Plan and all questions pertaining thereto shall be governed by the laws
of the State of Delaware, except to the extent that such law is preempted by
Federal law.

 

7.8           Headings Not a Part Hereto.  Any headings preceding the text of
the several Articles, Sections, subsections, or paragraphs hereof are inserted
solely for

 

8

--------------------------------------------------------------------------------


 

convenience of reference and shall not constitute a part of this Plan, nor shall
they affect its meaning, construction or effect.

 

7.9           Severability of Provisions.  If any provision of this Plan is
determined to be void by any court of competent jurisdiction, this Plan shall
continue to operate and, for the purposes of the jurisdiction of the court only,
shall be deemed not to include the provision determined to be void.

 

9

--------------------------------------------------------------------------------
